Citation Nr: 0007979	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound (SFW) of the right jaw with 
excision of the submandibular gland and retained fragment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970, February 1971 to January 1977, and February 
1979 to November 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

Residuals of the SFW of the right jaw with excision of the 
submandibular gland with retained fragment include loss of 
sensation, muscle spasm, and complaints that the scar is 
tender; clinical evidence reflects that there is no evidence 
of deformity, interference with mastication, no incomplete 
facial paralysis, or any other functional impairment.  


REMAND

Following remand by the Board in January 1998, the veteran 
was afforded examinations to evaluate the severity of his 
shell fragment wound residuals.  The veteran was apparently 
referred to a physician at the University of Texas Health 
Science Center, for a portion of the examination.  The report 
of this examination is not of record, although portions of 
the examination were quoted in an October 1998, report.  The 
examiner from the University of Texas reported that "more 
complete muscle testing of the head and neck, or possibly an 
EMG might be revealing."  It does not appear that the 
recommended testing was conducted subsequent to the 
examination, it is also unclear whether the examiner had 
access to the veteran's claims folder.

The duty to assist under 38 U.S.C.A. § 5107(a), includes 
affording medical examination that considers veteran's prior 
medical examinations and treatment.  Colayong v. West, 12 Vet 
App 524, 534 (1999); Fenderson v. West, 12 Vet. App. 119, 127 
(1999).

VA as part of its duty to assist, must also afford the 
veteran testing recommended by an examiner, Magana v. Brown, 
7 Vet App 224, 228 (1994), and also has an obligation to 
pertinent records of which it becomes aware at any time in 
the appeals process.  Murincsak v. Derwinski, 2 Vet App 363 
(1992).

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1997); see 38 C.F.R. 
§ 19.9 (1997).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In view of the foregoing this case is remanded for the 
following:

1.  The veteran should be requested to 
furnish information as to any treatment 
he has received for the shell fragment 
wound of his jaw since May 1998.  The RO 
should then take all necessary steps to 
obtain those records.

2.  The RO should attempt to secure the 
complete report of the examination 
conducted by Daniel L. Jones, of the 
University of Texas Health Science Center 
in San Antonio, Texas.  Dr. Jones should 
be requested to review the claims folder, 
and determine after examining the claims 
folder whether additional testing is 
recommended.  If additional testing is 
recommended, the veteran should be 
afforded an opportunity for such testing 
and the result should be made available 
to Dr. Jones.  He should then be 
requested to express an opinion as to the 
limitation of motion in millimeters 
caused by the shell fragment wound and 
whether there is any additional 
limitation of motion caused by pain, 
whether the shell fragment wound causes 
any other disability of the muscles or 
nerves, and the severity of any such 
disability.  He should also be requested 
to express an opinion as to the muscles 
and nerves that are affected by the shell 
fragment wound injury.

3.  If Dr. Jones is unavailable or unable 
to provide the opinions requested in the 
preceding paragraph, the veteran should 
be afforded an appropriate examination, 
so that the opinions requested in that 
paragraph can be obtained.  The claims 
folder should be reviewed by the examiner 
prior to the examination.

4.  The RO should then ensure that the 
requested development has been completed, 
readjudicate the claim, and if the 
benefit sought remains denied, issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



